                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    U.S.A. DAWGS, INC.,                                    Case No. 2:17-CV-2054 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     CROCS, INC., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of U.S.A. Dawgs, Inc. v. Crocs, Inc. et al, case no.
               14     2:17-cv-02054-JCM-NJK.
               15            On April 15, 2019, the court held a hearing on defendants’ third motion for sanctions. (ECF
               16     No. 80). At that hearing, the court granted defendants’ motion and instructed defendants’ counsel
               17     to prepare and submit a proposed order consistent with the court’s ruling. Id.
               18            As of the date of this order, no proposed judgment has been filed. Accordingly, defendants
               19     are hereby ordered to, within seven (7) days from the date of this order, either submit a proposed
               20     order or show cause why additional time is needed to prepare the proposed order.
               21     ...
               22     ...
               23     ...
               24     ...
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS ORDERED THAT defendants shall have seven (7) days from the date of this order
                3     to either submit a proposed order consistent with the court’s ruling on defendants’ third motion for
                4     sanctions or show cause why additional time is needed to prepare the proposed order. Failure to
                5     comply with this order may result in reconsideration of the court’s ruling on the motion.
                6            IT IS SO ORDERED.
                7            DATED May 15, 2019.
                8                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
